DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants amendments were received on 6/27/22. Claim 1 has been amended. Claims 12 and 17 should be written as withdrawn-previously presented. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/22 has been entered.
 
Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-11 are withdrawn since the Applicant amended the claims..
Claim Analysis
For the purpose of compact prosecution, “plate-like morphologies” will be interpreted as plate morphologies or plate shape.
For the purpose of compact prosecution “a median length of the nanostructure is in nanometer scale” is interpreted in a measuring scale. For instance, 1000 nanometers can also be 1 micron. It is noted that measuring in a nanometer scale is interpreted as a broad limitation. 


Claim Rejections - 35 USC § 102
The rejections under 35 U.S.C. 102(a)(1) as being anticipated by Matsubara et al., on claims 1 and 2 is withdrawn because the Applicant amended the claims.
The rejections under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., on claims 1 and 2 is withdrawn because the Applicant amended the claims.
The rejections under 35 U.S.C. 102(a)(1) as being anticipated by Kim ‘669 et al., on claims 1, 2, 8, 9 are withdrawn because the Applicant amended the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



	Claim Rejections - 35 USC § 102/103
The rejection under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. on claim 7 is withdrawn because the Applicant amended the claims. However, after reconsideration, the claims are rejected under 35 U.S.C. 103 as obvious over Kim et al.
The rejection under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. on claim 9 is withdrawn because the Applicant amended the claims. However, after reconsideration, the claims are rejected under 35 U.S.C. 103 as obvious over Kim et al.


Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Kim et al., on claims 10-11 are withdrawn because the Applicant amended the claims.

The rejection under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US Publication 2002/0009646), Kim et al. (US Patent 8,785,049) and/or Kim et al. (US Patent 2009/02269669 herein referred to as Kim ‘669) in view of Shin et al. (US Publication 2019/0312264) on claims 3-6 is/are withdrawn because the Applicant amended the claims.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsubara et al. (US Publication 2002/0009646) in view of Chiu et al. (US Publication 2016/0344018).
Regarding claim 1, the Matsubara et al. reference discloses a silicon - carbon nanocomposite (SCN) material comprising SCN particles, wherein each SCN particle comprises a graphite particle core (21) having an outer surface, silicon nanostructures distributed across at least portions of the outer surface of the graphite particle core (22). The silicon is nanostructures comprises a median length of the nanostructure is in a nanometer scale. Each nanostructure comprises only silicon, a plate shape with first and second planar 2D surfaces (as can be seen in the Figure 2) and an amorphous carbon layer or matrix that encapsulates the silicon nanostructures and at least portions of the graphite particle core ([0058]). The Matsubara et al. reference is silent in specifying that the plate shape morphology is non-spheroidal. However, the Chiu et a. reference discloses that the conventional silicon containing material is granular (non-flake shape particles) which comprises a volume expansion of 400% when fully charged and conducive to cracking which would decrease the service life ([006]). However, silicon flakes would mitigate portions of internal stress and increasing specific capacity of lithium ion battery ([0027]). Therefore, it would have been obvious before the effective filing date of the invention to incorporate silicon flakes disclosed by the Chiu et al. reference for the silicon of the SCN particle  disclosed by the Matsubara et al. reference to increase capacity and service life of the battery. 
	Regarding claim 2, the Matsubara et al. reference discloses each SCN particle, the amorphous carbon layer or matrix and the silicon nanostructures encapsulated therein at least partially fills-in variations in the contours or topography of the outer surface of the graphite particle core in a conformal manner (Fig. 2 and 3).  
Claim(s) 1, 2, 7, 10, 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Kim et al. (US Patent 8,785,049) in view of Chiu et al. (US Publication 2016/0344018).

Regarding claim 1, the Kim et al. reference discloses a silicon - carbon nanocomposite (SCN) material comprising SCN particles, wherein each SCN particle comprises a graphite particle core (2:15-25) having an outer surface, silicon nanometals distributed across at least portions of the outer surface of the graphite particle core (2:64-67). The silicon is nanostructures comprises a median length of the nanostructure is in a nanometer scale. Each silicon metal nanostructure (3) comprises only silicon, a plate shape with first and second planar 2D surfaces (as can be seen in the Figure 1) and an amorphous carbon layer (7) or matrix that encapsulates the silicon nanostructures and at least portions of the graphite particle core (4:30-33). The Kim et al. reference is silent in specifying that the plate shape morphology is non-spheroidal. However, the Chiu et a. reference discloses that the conventional silicon containing material is granular (non-flake shape particles) which comprises a volume expansion of 400% when fully charged and conducive to cracking which would decrease the service life ([006]). However, silicon flakes would mitigate portions of internal stress and increasing specific capacity of lithium ion battery ([0027]). Therefore, it would have been obvious before the effective filing date of the invention to incorporate silicon flakes disclosed by the Chiu et al. reference for the silicon of the SCN particle  disclosed by the Kim et al. reference to increase capacity and service life of the battery.
Regarding claim 2, the Kim et al. reference discloses each SCN particle, the amorphous carbon layer or matrix and the silicon nanostructures encapsulated therein at least partially fills-in variations in the contours or topography of the outer surface of the graphite particle core in a conformal manner (Fig. 1).  
Regarding claim 7, the Kim et al.  reference discloses the claimed invention and incorporated herein. The Kim et al.  reference discloses the thickness of the carbon coating to be 100nm to 2000nm (3:40-45). Therefore, for the range that includes the claimed range of 250-1500nm, it is anticipated. For the ranges that is outside of the claimed range, it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
Regarding claim 10 and 11, the Kim et al. reference discloses that the SCN material graphite particle core comprises a synthetic graphite particle (artificial graphite)  with one pore but is silent in teaching the porosity to be less than 15% or even 3%. However, as can be seen on Fig. 1, the one pore is covered by the particles thus minimizing the porosity of the graphite. The Kim reference discloses when the pore is present in the core, the compensation effect on the volume expansion of the particles are improved (3:63-67). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to choose the instantly claimed value through process optimization, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values involve only routine skill in the art. See In re Boesch,  205 USPQ 215 (CCPA 1980).  

Claim(s) 1, 2, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent 2009/02269669 herein referred to as Kim ‘669) in view of Chiu et al. (US Publication 2016/0344018).
Regarding claim 1, the Kim ‘669 reference discloses a silicon - carbon nanocomposite (SCN) material comprising SCN particles, wherein each SCN particle comprises a graphite particle core  having an outer surface, silicon nanometals distributed across at least portions of the outer surface of the graphite particle core (Abstract). The silicon is nanostructures comprises a median length of the nanostructure is in a nanometer scale. Each silicon metal nanostructure (225) comprises only silicon, a plate shape with first and second planar 2D surfaces (as can be seen in the Figure 4) and an amorphous carbon layer (227) or matrix that encapsulates the silicon nanostructures and at least portions of the graphite particle core (Fig. 4). The Kim ‘669 reference is silent in specifying that the plate shape morphology is non-spheroidal. However, the Chiu et a. reference discloses that the conventional silicon containing material is granular (non-flake shape particles) which comprises a volume expansion of 400% when fully charged and conducive to cracking which would decrease the service life ([006]). However, silicon flakes would mitigate portions of internal stress and increasing specific capacity of lithium ion battery ([0027]). Therefore, it would have been obvious before the effective filing date of the invention to incorporate silicon flakes disclosed by the Chiu et al. reference for the silicon of the SCN particle  disclosed by the Kim ‘669 reference to increase capacity and service life of the battery.

Regarding claim 2, the Kim ‘669 reference discloses each SCN particle, the amorphous carbon layer or matrix and the silicon nanostructures encapsulated therein at least partially fills-in variations in the contours or topography of the outer surface of the graphite particle core in a conformal manner (Fig. 4).  
Regarding claim 8, the Kim ‘669 discloses the graphite:silicon:amorphous carbon mass ratio is 70-90:5-20:5-20 and wherein the SCN particle includes nonzero amounts of each of silicon graphite and amorphous carbon and the amounts together total 100% (Example 1: [0053]-[0055]). 
Regarding claims 9, the Kim ‘669 reference discloses that silicon can be more than 5 wt% of the entire negative electrode active material, when the metal comprises less than 5 wt % of the total negative electrode active material the discharge capacity of the rechargeable battery is not increased.  The discharge capacity is more increased according to increase of the content of the metal nano-particles 225.  However, it is difficult to increase the content of the metal nano-particles 225 over 50 wt % to the entire negative electrode active material by actual processes. The Kim ‘669 reference also discloses the amorphous carbon 227 may comprise 10 to 15 wt % of the entire negative electrode active material.  When the amount of the amorphous carbon 227 is less than 10 wt % of the entire negative electrode active material, the metal nano-particles 225 and inner surfaces of the pores 229 are not sufficiently isolated from each other.  When the amount of the amorphous carbon 227 is more than 15 wt % of the entire negative electrode active material, the battery capacity is decreased because the amount of the amorphous carbon covering the surface of the graphite core is increased and thus the particle size of the entire negative electrode active material is increased. This is balanced with graphite as the negative electrode material. Therefore, for the range that includes the claimed range, it is anticipated. For the ranges that is outside of the claimed range, it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
Regarding claim 10, the Kim ‘669 reference discloses that disclose the graphite particle core has a porosity of between 10-15 % ([0034]).

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Matsubara et al. (US Publication 2002/0009646), Kim et al. (US Patent 8,785,049) and/or Kim et al. (US Patent 2009/02269669 herein referred to as Kim ‘669) in view of Chiu et al. (US Publication 2016/0344018) in view further view of Shin et al. (US Publication 2019/0312264).
Regarding claims 3, the Matsubara et al., Kim et al. and the Kim’699 reference in view of Chiu et al. reference discloses the claimed invention above and further incorporated herein. The Shin et al. reference also discloses silicon comprises plate morphologies comprising flake shapes. These morphologies comprises three orthogonal axes relative to which  each silicon nanostructure is positioned or aligned, wherein a first axis extends along a largest or longest physical span or spatial extent of the silicon nanostructure, the first axis establishes the silicon nanostructure's length, a second axis orthogonal to the first axis extends along a next physical span  of the silicon nanostructure, the second axis establishes the silicon nanostructure's width and a third axis orthogonal to the first and second axes extends along a smallest physical span  of the silicon nanostructure, the third axis establishes the silicon nanostructure’ s thickness ([0038]). The Shin et al. reference further discloses that the silicon nanostructures would help improve cycle life and capacity of an electrode in a battery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the silicon comprising the claimed morphology as disclosed by the Shin et al. reference for the Matsubara et al., Kim et al. and/or the Kim’699 reference in order to improve battery efficiency.
Regarding claim 4, the Shin et al. reference disclose wherein each silicon nanostructure  comprises a mean aspect ratio  defined by a ratio of the thickness of the silicon nanostructure to the length of the silicon nanostructure within a cross sectional plane through the amorphous carbon layer or matrix is between 0.20 - 0.60 (calculated to 0.25, i.e. equal to 4, [0038]).
Regarding claim 5. (Currently Amended) The SCN material of claim 4, wherein  the silicon comprises a median length between 50 - 300 nm ([0041]).
Regarding claim 6, wherein silicon nanostructures comprise nanosilicon grains  having an average grain size of 10 - 45 nm ([0045]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725